              Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 1 of 11




            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

___________________________________
                                              )
HANSEL AGUILAR                                )         Case No.:
14394 Havener House Court                     )
Centreville, VA 20120                         )
                                              )
        Plaintiff,                            )
                                              )
                v.                            )         JURY TRIAL DEMANDED
                                              )
DISTRICT OF COLUMBIA                          )
441 4th Street, N.W.,                         )
Washington, D.C. 20001                        )
                                              )
        Defendant.                            )
                                              )
Serve Mayor Muriel Bowser                     )
      1350 Pennsylvania Ave., N.W.            )
      Suite 316                               )
      Washington, D.C. 20004                  )
                                              )
        Office of the Attorney General        )
        441 4th Street, N.W.                  )
        Suite 600 S                           )
        Washington, D.C. 20001                )
                                              )

               CIVIL COMPLAINT FOR MONETARY AND EQUITABLE RELIEF

        Plaintiff Hansel Aguilar, by and through undersigned counsel, files this Complaint against

Defendant District of Columbia (“Defendant”) for violations of the Family and Medical Leave Act of

1993 (“FMLA”), 29 U.S.C. § 2601, et seq. for discrimination and retaliation based on his protected

activity.

                                     NATURE OF THE ACTION

    1. Plaintiff is an experienced police officer who began working for Defendant’s Office of Police

        Complaints, in the District of Columbia, in October 2016. At first, Plaintiff received positive

        feedback about his performance and investigations. However, over the course of 2018,


                                                    1
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 2 of 11




   Plaintiff was forced to take intermittent leave protected by FMLA to care for his mother. Over

   this time, Defendant began to discriminate against Plaintiff by actions such as unnecessarily

   cancelling his compressed work schedule, criticizing him for the lower rate of investigation

   production he was able to achieve due to the leave he used that was protected by the FMLA,

   and not promoting him although Defendant promoted other Investigators who did not take

   FMLA leave.

2. In December 2018, Plaintiff’s mother’s health needs increased and he was forced to request

   continuous leave protected by FMLA, instead of intermittent. In February 2019, just a few

   weeks after Plaintiff returned from approximately one month of continuous leave to care for his

   mother, Defendant served him with a Proposed Suspension. After Plaintiff attempted to defend

   the proposal, Defendant sustained the proposed suspension, suspended him for three days, and

   alleged that his actions defending the proposed suspension violated policy, and issued a Notice

   of Summary Removal. On May 15, 2019, Plaintiff was removed from his position and

   employment with Defendant.

3. This is an action to recover damages for discrimination, retaliation, and interference under the

   Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et.seq.

                               JURISDICTION AND VENUE

4. This Court has jurisdiction over the subject matter of this complaint pursuant to 28 U.S.C. §

   1331, because the action arises under the laws of the United States of America, namely, the

   FMLA.

5. Venue in this district and division is appropriate pursuant to 28 U.S.C. § 1391 because

   Defendant has significant and deliberate contacts with this district and division, employed




                                                2
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 3 of 11




   Plaintiff in this district, and it is where the substantial majority of the events giving rise to these

   claims occurred.

                                            PARTIES

6. Plaintiff is a former employee of Defendant and a resident of Virginia. His address is 14394

   Havener House Court, Centreville, Virginia 20120.

7. On information and belief, Defendant is a municipality organized under the laws of the United

   States and has its offices at 441 4th Street, N.W., Washington, D.C. 20001.

                                   STATEMENT OF FACTS

                    Plaintiff’s Employment with Defendant and Background

8. Mr. Aguilar is a former police officer who holds a Bachelor’s degree in Criminal Justice, a

   Master’s degree in Sociology, and is in the process of completing a Ph.D. in Sociology at

   George Mason University.

9. On or about October 31, 2016, Mr. Aguilar became employed by Defendant at its agency the

   Office of Police Complaints.

10. Mr. Aguilar’s duties focused on investigating complaints from the public concerning police

   conduct or events, writing reports on his investigation, and making recommendations for

   resolution.

11. Throughout Mr. Aguilar’s employment, Mr. Aguilar’s work product and conduct were

   exemplary.

12. Indeed, in or about late 2017, Mr. Aguilar received a performance evaluation for fiscal year

   2017 reflecting his successful performance.

13. Further, Defendant selected Mr. Aguilar to attend the National Association for Civilian

   Oversight of Law Enforcement (“NACOLE”) Conference on combined scholarship and at



                                                  3
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 4 of 11




   Defendant’s expense in 2017. Later, Defendant selected Mr. Aguilar to give two presentations

   at the 2018 NACOLE Conference.

14. In or about November 2017, Defendant approved Mr. Aguilar for a compressed work schedule.

         Plaintiff took FMLA leave and Defendant Scrutinized Plaintiff’s Performance

15. In or about early 2018, Mr. Aguilar’s mother had a health condition that began to deteriorate.

16. Consequently, on or about February 8, 2018, Mr. Aguilar requested Paid Family Leave and

   intermittent leave under the District of Columbia FMLA (“DCFMLA”).

17. On or about February 15, 2018, Defendant approved Mr. Aguilar’s Paid Family Leave and

   intermittent DCFMLA.

18. Thereafter, Defendant’s Michael Tobin, Director, and Rochelle Howard, Deputy Director

   required that Mr. Aguilar change his work schedule before approving him for intermittent leave

   on an as-needed basis.

19. Furthermore, Defendant rescinded Mr. Aguilar’s compressed work schedule.

20. On or about March 8, 2018, Mr. Aguilar complied with Defendant’s request to change his work

   schedule as required so that Defendant could approve him for intermittent leave on an as-

   needed basis.

21. Shortly thereafter, in or about the beginning of March 2018, Mr. Aguilar’s supervisor, Chief

   Investigator, Mona Andrews, began to comment on the number of days Mr. Aguilar was late in

   submitting some assignments. In doing so, Ms. Andrews did not factor the days that Mr.

   Aguilar was on leave into her analysis of Mr. Aguilar’s assignment deadlines. Moreover, Mr.

   Tobin commented that Mr. Aguilar’s case submission numbers were declining.

22. These complaints were the first time in Mr. Aguilar’s tenure that Ms. Andrews and Mr. Tobin

   criticized his performance.



                                               4
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 5 of 11




                   Defendant Lowered Plaintiff’s Performance Evaluations

23. On or about April 8, 2018, Defendant issued Mr. Aguilar his mid-year review. During Mr.

   Aguilar’s mid-year review meeting, Ms. Andrews and Investigations Managers Robert Rowe

   and Natasha Smith asked Mr. Aguilar why he had not submitted as many case investigations as

   he had in the past. In response, Mr. Aguilar explained that his production was affected by the

   number of days he was out of the office due to his DCFMLA leave.

24. Further, Mr. Aguilar requested that management not assign Mr. Aguilar to duty days—which

   would increase his caseload—and that they consider the limitations on his ability to complete

   cases at his previously satisfactory rate due to his DCFMLA leave. Ms. Andrews, Mr. Rowe

   and Ms. Smith agreed not to assign Mr. Aguilar more cases for a period but refused to reduce

   the caseload he was carrying at the time.

25. On or about November 5, 2018, Mr. Aguilar received his Performance Appraisal for fiscal year

   2018. Mr. Aguilar received the same or approximately the same score as he had received in

   2017 and the positive comments regarding his performance were repeated from 2017.

   Nevertheless, Defendant added comments regarding lateness of Mr. Aguilar’s work and

   reduced production.

26. Thereafter, on or about December 2018, Mr. Aguilar submitted a request for review for a

   reconsideration of the performance evaluation because the negative comments were made

   without properly considering Mr. Aguilar’s reduced schedule and ability to produce based on

   his DCFMLA leave. Defendant never responded to Mr. Aguilar’s request for reconsideration.

                            Plaintiff Took Additional FMLA Leave

27. Over the course of 2018, Mr. Aguilar’s mother’s health improved to the point that he did not

   exercise his DCFMLA leave between in or about August and in or about November 2018.



                                               5
         Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 6 of 11




   However, in or about late 2018, Mr. Aguilar’s mother was diagnosed with thyroid cancer, a

   new medical condition for which she would require additional care.

28. On or about October 16, 2018, Mr. Aguilar submitted a new request for intermittent DCFMLA

   leave to care for his mother. Mr. Aguilar was entitled to the leave because he had not exhausted

   the amount of DCFMLA to which he was entitled earlier in 2018.

29. In or about late October 2018, Mr. Aguilar was conditionally approved for intermittent

   DCFMLA leave.

30. On or about December 26, 2018, Mr. Aguilar requested an amendment to his approved

   intermittent leave because his mother’s health condition had deteriorated, and her treatment

   plan changed drastically. Accordingly, Mr. Aguilar requested that Defendant approve him for

   continuous leave to care for her. Ms. Howard granted the request and Mr. Aguilar took

   continuous DCFMLA leave from on or about January 2, 2019, to on or about February 4, 2019.

                             Defendant Failed to Promote Plaintiff

31. In or about late 2018, Plaintiff qualified for promotion to Investigator II based on his tenure and

   performance.

32. Upon information and belief, by on or about December 2018, Defendant promoted other

   Investigator I’s to Investigator II positions based on tenure and performance, but they were less

   qualified than Plaintiff. Additionally, Plaintiff qualified for the promotion and should have

   been promoted regardless of the number of other Investigators who were promoted.

33. Upon information and belief, employees promoted were less qualified than Plaintiff and had

   not taken protected FMLA leave.




                                                 6
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 7 of 11




             Plaintiff Returned from FMLA Leave and Defendant Suspended him

34. On or about February 19, 2019, just two weeks after Mr. Aguilar returned from continuous

   leave protected by FMLA, Ms. Andrews proposed to suspend Mr. Aguilar for three days for

   alleged Failure/Refusal to Follow Instructions.

35. Specifically, Ms. Andrews alleged that on or about February 14, 2019, Mr. Aguilar

   “deliberately and purposefully” refused to comply with her instruction regarding a case he was

   investigating and failed to explain his alleged failure.

36. She further stated that, since March 8, 2018, she had had given Mr. Aguilar specific

   instructions to complete investigative tasks and report content on this case, she had returned the

   case to Mr. Aguilar on November 21, 2018 to complete and revise, but that Mr. Aguilar

   repeatedly failed to meet his own stated deadlines to complete the work on the matter.

37. The Proposed Suspension document advised Mr. Aguilar that he had the right to challenge the

   proposed action, the right to the assistance of an attorney or other representative to do so, and

   was “encouraged” to submit affidavits or other documents that he would like considered with

   any written response.

                        Plaintiff Responded to his Proposed Suspension

38. On or about February 27, 2019, Mr. Aguilar submitted a written response to the proposed

   suspension.

39. In his written response, Mr. Aguilar made several arguments. Amongst the arguments he

   presented was that he had worked appropriately on the investigation on days he was in the

   office and that it was well-known to management that agency investigators were generally

   carrying high caseloads and were overburdened, leading to delayed reports.




                                                 7
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 8 of 11




40. In support of his arguments, Mr. Aguilar submitted exhibits that included: 1) emails regarding

   the investigation that served as the basis for the proposed suspension, 2) reports generated from

   the Body Worn Camera video footage archive showing his login and viewing history, and 3) a

   transcript of a January 18, 2018 agency meeting.

41. The emails regarding the investigation and his login and viewing information of body worn

   camera footage were relevant to his argument that he worked appropriately on the investigation

   when he was on duty and not on FMLA leave.

42. The transcript of the January 18, 2018 agency meeting supported his argument that Defendant

   was aware of the high caseloads and its effects.

43. On or about March 4, 2019, Mr. Howard issued a final agency decision imposing a three-day

   suspension for Mr. Aguilar for March 12,13, and 14, 2019.

             Defendant Terminated Plaintiff for his Proposed Suspension Response

44. On or about March 5, 2019, Ms. Howard issued a Notice of Summary Removal.

45. The facts underlying the Notice of Summary Removal were based on the evidence that Mr.

   Aguilar provided in support of his February 27, 2019, written response to the proposed

   suspension. Principally, the Notice of Summary Removal alleged that on or about February 21-

   27, 2019, Mr. Aguilar; 1) violated Defendant’s Body Worn Camera Use Policy, 2) shared

   confidential open case information with a member of the public; 3) used government time and

   resources outside of the four hours of administrative time allotted for him to respond to the

   proposed suspension; and 4) shared confidential open case information with a member of the

   public.

46. On or about May 14, 2019, Mr. Tobin issued a final agency decision removing Mr. Aguilar

   from his position and District service.



                                               8
         Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 9 of 11




47. On or about May 15, 2019, Defendant removed Mr. Aguilar from his position as Investigator.

48. As a direct and proximate result of Defendant’s actions, Mr. Aguilar has suffered and continues

   to suffer harm.



                                           COUNT I
                                   Family Medical Leave Act
                                    U.S.C. 29 § 2601, et seq.
                                  (Discrimination/Retaliation)

49. Plaintiff repeats and realleges the allegations in the foregoing paragraphs 1-48 as if fully set

   forth herein.

50. Plaintiff is an “eligible employee” as defined in 29 U.S.C. § 2611(2).

51. Defendant is an “employer” as defined in 29 U.S.C. § 2611(4)(iii) and 29 U.S.C. § 203(x).

52. Plaintiff engaged in activity that the FMLA protects when:

       a. On or about February 8, 2018, Plaintiff requested intermittent leave under the

           DCFMLA.

       b. On or about October 16, 2018, Plaintiff submitted a new request for intermittent

           DCFMLA leave.

       c. On or about December 26, 2018, Plaintiff requested an amendment to his approved

           intermittent DCFMLA leave.

       d. On or about January 2, 2019, to on or about February 4, 2019, Plaintiff took continuous

           DCFMLA leave.

53. Defendant took an adverse employment action against Plaintiff when:

       e. By on or about December 2018, Defendant promoted one or more similarly situated

           employees to the Investigator II positions but did not promote Plaintiff, and used

           Plaintiff’s performance evaluation as the basis for failing to promote him;


                                                 9
        Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 10 of 11




       f. On or about February 19, 2019, Defendant proposed to suspend Plaintiff for three days

           for alleged Failure/Refusal to Follow Instructions;

       g. On or about March 4, 2019, Defendant issued Plaintiff a Final Agency Decision

           imposing a three-day suspension;

       h. On or about March 5, 2019, Defendant issued Plaintiff a Notice of Summary Removal;

       i. On or about May 14, 2019, Defendant issued Plaintiff a Final Agency Decision—

           Separation;

       j. On or about May 15, 2019, Defendant removed Plaintiff from his position as

           Investigator.

54. There is a causal connection between the protected activity and the adverse employment action

   because, inter alia, the close temporal proximity between the protected activity and the adverse

   employment action—including the suspension the Defendant issued Plaintiff just two weeks

   after Plaintiff returned from DCFMLA, and management’s retaliatory attitude towards

   Plaintiff’s use of DCFMLA leave.

55. Defendant has no legitimate business reasons for the adverse action it has taken against

   Plaintiff.

56. Defendant’s forthcoming reasons for the adverse actions it has taken against Plaintiff are

   pretextual.

57. For Defendant’s unlawful retaliation against Plaintiff in violation of 29 U.S.C. § 2601 et seq.,

   Plaintiff is entitled to such legal and equitable relief as will effectuate the purposes of 29 U.S.C.

   § 2601 et seq., including but not limited to reinstatement, economic and compensatory

   damages, punitive damages, and reasonable costs and attorneys’ fees.




                                                10
            Case 1:21-cv-00431-TNM Document 1 Filed 02/18/21 Page 11 of 11




   58. Defendant’s violations of the FMLA were intentional and malicious; Defendant did not violate

       the FMLA in good faith with reasonable grounds to believe its actions did not violate the

       FMLA.

   59. As a result of Defendant’s illegal retaliation against Plaintiff, he has suffered substantial

       monetary damages, emotional distress damages, and harm to his professional reputation, and he

       will continue to sustain damages into the foreseeable future.

                                       PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in his favor against

Defendant and award him damages including back pay, front pay, lost benefits, liquidated damages,

consequential damages, punitive damages, pre- and post-judgment interest, costs, the increased tax

burden on any award, reasonable attorneys’ fees, any other relief allowed under the above-referenced

statutes, and any other relief that the Court deems reasonable and just.

                                    DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury on all Counts contained in the Complaint.

                                      Respectfully submitted,
                                      Alan Lescht & Associates, P.C.
                                      By: /s
                                      Laura Nagel (#1013962)
                                      1825 K Street NW, Suite 750
                                      Washington, DC 20006
                                      Tel: (202) 463.6036
                                      Fax: 202.463.6067
                                      laura.nagel@leschtlaw.com




                                                    11
